Exhibit 10.3
 
 
AMENDMENT NO. 4 TO THE CREDIT AGREEMENT
 
AMENDMENT NO. 4, dated as of February 19, 2013, by and among IMMUCOR, INC., a
Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS B INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC AND UBS SECURITIES LLC (collectively,
the “Lead Arrangers”), and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, dated as of
August 19, 2011 (as amended on August 21, 2012 and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), among the
Borrower, Holdings, Citibank, N.A., as administrative agent and as collateral
agent under the Loan Documents, Swing Line Lender and L/C Issuer, each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and the other parties from time to time party thereto (this
“Amendment”).  Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
 
WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Borrower
desires to amend the Credit Agreement to decrease the rate of interest
applicable to the Revolving Credit Loans and each Revolving Credit Lender
directly affected thereby has delivered a consent hereto;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.                      Amendments Relating to Revolving Credit
Commitments.
 
Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:
 
(a)           The Preamble of the Credit Agreement is hereby amended and
restated by inserting the words “(as amended by Amendment No. 1 on August 21,
2012 and as further amended by Amendment No. 3 and Amendment No. 4 on February
19, 2013),” following the words “August 19, 2011”.
 
(b)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of February
[   ], 2013.
 
“Amendment No. 4 Effective Date” means February 19, 2013, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 4 are satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Clause (b) of the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended by deleting such clause in its
entirety and replacing it with the following:
 
“(b)         (i) until delivery of financial statements for the first full
fiscal quarter ending after the Amendment No.4 Effective Date pursuant to
Section 6.01, (A) for Eurodollar Rate Loans that are Revolving Credit Loans,
3.75%, (B) for Base Rate Loans that are Dollar Revolving Credit Loans, 2.75%,
(C) for Letter of Credit fees, 3.75%  and (D) for commitment fees, 0.50%, and
(ii) thereafter, the following percentages per annum, based upon the Senior
Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Applicable Rate
Pricing
Level
Senior Secured Net
Leverage Ratio
Eurodollar
Rate for
Revolving
Credit Loans
and Letter of
Credit Fees
Base Rate for
Revolving
Credit Loans
Commitment
Fee Rate
1
> 3.00 to 1.0
3.75%
2.75%
0.50%
2
< 3.00 to 1.0
3.50%
2.50%
0.25%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.”
 
Section 2.                      Representations and Warranties.
 
Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 4 Effective Date that:
 
(a)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 4
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           At the time of and after giving effect to this Amendment, no
Default shall exist, or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.
 
Section 3.                      Conditions to Effectiveness.
 
This Amendment shall become effective on the date on which each of the following
conditions is satisfied:
 
(a)           The Administrative Agent’s receipt of counterparts of this
Amendment executed by (1) each Loan Party, (2) the Administrative Agent and (3)
each Revolving Credit Lender, each of which shall be originals or facsimiles or
electronic copies (followed promptly by originals) unless otherwise specified.
 
(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified;
 
(1)           an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan
Parties and (ii) Bryan Cave LLP, Georgia counsel to the Loan Parties, each dated
the Amendment No. 4 Effective Date and addressed to the Administrative Agent and
the Lenders, in a form reasonably satisfactory to the Administrative Agent;
 
(2)           (A) certificates of good standing (to the extent such concept
exists in such Loan Party’s state of organization) from the applicable secretary
of state of the state of organization of each Loan Party, and (B) a certificate
of a Responsible Officer of each Loan Party dated the Amendment No. 4 Effective
Date and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 4
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and
 
 
3

--------------------------------------------------------------------------------

 
 
(3)           a certificate signed by a Responsible Officer of the Borrower
certifying that (x) before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 4
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date and
(y) at the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.
 
(c)           All fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders (including, without limitation, pursuant to Section 4
hereof) required to be paid on the Amendment No. 4 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 4 Effective Date shall
have been paid.
 
(d)           To the extent reasonably requested by a Revolving Credit Lender in
writing not less than five (5) Business Days prior to the Amendment No. 4
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date and such notice shall be conclusive and binding.
 
Section 4.                      Expenses.
 
The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 5.                      Interest Period; Obligations.
 
For the avoidance of doubt, after giving effect to this Amendment, it is further
acknowledged and agreed by the parties hereto that all outstanding Revolving
Credit Loans on the Amendment No. 4 Effective Date will have the Type of Loan
and Interest Period specified in the original Request for Credit Extension
delivered in connection with such Revolving Loans (notwithstanding the required
periods set forth in the definition of Interest Period) and will constitute
“Obligations” under the Credit Agreement and the other Loan Documents and shall
have the same rights and obligations under the Credit Agreement and Loan
Documents as the Revolving Credit Loans before giving effect to Amendment No. 4,
except as expressly modified by Amendment No. 4.
 
Section 6.                      Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
Section 7.                      Governing Law and Waiver of Right to Trial by
Jury.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
 
Section 8.                      Headings.
 
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 9.                      Reaffirmation.
 
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 10.                   Effect of Amendment; References to the Credit
Agreement.
 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  All references to the Credit Agreement in
any document, instrument, agreement, or writing shall from and after the
Amendment No. 4 Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Amendment No. 4 Effective Date, the Credit Agreement as
amended hereby.
 
Section 11.                   Lender Signatures.
 
Each Lender that executes a signature page to this Amendment shall be deemed to
have approved this Amendment.  Each Lender signatory to this Amendment agrees
that such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Amendment, but agrees that a copy of such signature page
may be delivered to the Borrower and the Administrative Agent.
 


[Remainder of page left intentionally blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

  IVD INTERMEDIATE HOLDINGS B INC.,
as Holdings
 
By: /s/ William A. Hawkins III                                        
        William A. Hawkins III
        President and CEO
 
 
IMMUCOR, INC.,
as the Borrower
 
By: /s/ William A. Hawkins III                                        
        William A. Hawkins III
        President and CEO
 
 
BIOARRAY SOLUTIONS LTD.,
as a Subsidiary Guarantor
 
By: /s/ William A. Hawkins III                                        
        William A. Hawkins III
        President and CEO

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 4]
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.,
as Administrative Agent,
 
By: /s/ David Leland                                                        
       David Leland
       Vice President
 
 
CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger,
 
By: /s/ David Leland                                                         
       David Leland
       Vice President
 
 
J.P. MORGAN SECURITIES LLC,
as Lead Arranger,
 
By: /s/ Uri Birkenfeld                                                        
       Uri Birkenfeld
       Vice President
 
 
UBS SECURITIES LLC,
as Lead Arranger,
 
By: /s/ Lana Gifas                                                             
 
       Lana Gifas
       Attorney-in-Fact
 
By: /s/ David Urban                                                         
       David Urban
       Attorney-in-Fact

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 4]
 
 
 

--------------------------------------------------------------------------------

 
 

  ________________________________________,
as a Revolving Credit Lender (type name of the legal
entity)
 
 
 
By:                                                                                       
        Name:
        Title:
 
If a second signature is necessary:
 
By:                                                                                       
        Name:
        Title:


 
 
[SIGNATURE PAGE TO AMENDMENT NO. 4]
